Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election of Group I, directed to a removal tool, in the reply filed on 07/15/2022 is acknowledged. Examiner acknowledges claim 23 was grouped in error with Group II, which was directed to a method. Therefore, Group I is interpreted to include claims 12-21, 23 and 24-27 (the newly added claims). 

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18, “the first operating end” should read –[[the]]a first operating end—
Claim 18, “the second operating end” should read –[[the]]a second operating end—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the removal tool is manufactured in one piece” which renders the claim indefinite. It is unclear to the Examiner whether an apparatus or a method is intended to be claimed since the applicant is incorporating a method step. The Examiner suggests the removal tool could be claimed as “integral” but not “manufactured.” For examination purposes, the patentability of a product does not depend on its method of production and therefore, the prior art product is the same as or makes the product claimed obvious (refer to claim 14 rejection below and MPEP 2113).     

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 23-25 include recitations focused on the workpiece of the invention (i.e. the liquid filter and the filter insert) and therefore, do not further modify the removal tool. Applicant can only claim a device (i.e. a removal tool) and a workpiece (i.e. liquid filter and/or filter insert) in a systems claim not the apparatus claim. Therefore, claims 23-25 do not further limit the claim and the prior art device can be used for some type of workpiece (refer to rejections for claims 23-25 below). 
Claim 26 recites “wherein the removal tool is structured for being” and claim 27 recites “wherein the removal tool is structured such that” which both do not further limit the apparatus structure (i.e. structure of the removal tool). Instead, the claims state what the removal tool is inherently capable of doing. Therefore, the prior art device is inherently able to perform the recitations in claims 26 and 27 (refer to rejections for claims 26 and 27 below). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-17 and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (CN 205290814). 
Regarding claim 12, Wang discloses a removal tool (figure 1 below) for a filter insert of a liquid filter (tool is used for exchanging filter element in a urea pump; therefore, tool is capable for of being used for a filter insert of a liquid filter), comprising: 
a first arm (item 1, figure 1) having a first outer side (defined as outer face of 2D figure in figure 1; designated in annotated figure 1 below); and 
a second arm (item 2, figure 1) having a second outer side (defined as outer face of 2D figure in figure 1; designated in annotated figure 1 below), wherein: 
the first outer side extends along a first axis; the second outer side extends along a second axis (first and second axes designated with dotted lines in annotated figure 1 below); 
the first arm includes a first hook (item 3 on first arm 1; figure 1), which projects from the first arm essentially transversely to the first axis, 
the second arm includes a second hook (item 3 on second arm 2; figure 1), which projects from the second arm essentially transversely to the second axis, and 
the first outer side and the second outer side are connected to one another with a swivel joint (items 5 and 6; figure 1) having a joint axis (designated by dotted line in annotated figure 1 below). 

    PNG
    media_image1.png
    301
    924
    media_image1.png
    Greyscale


Annotated Figure 1. 

Regarding claim 13, Wang discloses the removal tool as claimed in claim 12, wherein the joint axis of the swivel joint extends in parallel to the first axis (swivel axis is parallel to first axis and second axis; seen in annotated figure 1 above). 

Regarding claim 14, as best understood, Wang discloses the removal tool as claimed in claim 12. The recitation “wherein the removal tool is manufactured in one piece” is considered to be a product-by-process limitation (refer to 35 U.S.C 112(b) rejection above).  MPEP 2113 states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” In this instance, the product taught by Wang is the same as or makes the product claimed obvious, meeting the limitation of the claim. 

Regarding claim 15, Wang discloses the removal tool as claimed in claim 12, wherein the swivel joint is configured as a hinge (according to The Free Dictionary, “hinge” is defined as a jointed or flexible device that allows the turning or pivoting of a part; therefore, items 5 and 6 are pins that allow rotation of first arm 1 relative to second arm 2 to move from an unfolding state to the closed state; figures 1 and 2). 


    PNG
    media_image2.png
    230
    796
    media_image2.png
    Greyscale
Regarding claim 16, Wang discloses the removal tool as claimed in claim 12, wherein: the removal tool, by turning the arms relative to each other, is settable into: an insertion state in which the first hook and the second hook essentially point in a same direction (defined as the closed state in figure 2; the first arm 1 and second arm 2 are completely jointed together in this state and point along same direction) and in which, the first hook has a first distance from the swivel joint (designated in annotated figure 2 below); 

Annotated Figure 2. 
and, a removal state (defined as unfolding state in figure 1; first arm 1 and second 2 are unfolded to 180 degrees) in which the first hook and the second hook have a second distance from each other (designated in second annotated figure 1 below); 

    PNG
    media_image3.png
    243
    844
    media_image3.png
    Greyscale
and the first distance is smaller than the second distance (designated in second annotated figure 1). 

Second Annotated Figure 1. 

Regarding claim 17, Wang discloses the removal tool as claimed in claim 12, wherein the first arm includes at least one stop for the other arm (the stop is defined as when the hinge, 5 and 6, on the first or second arm abuts itself and reached its rotation limit), so that a turning of the two arms about the swivel joint relative to one another by more than 100 degrees is prevented (removal tool in Wang rotates from position in figure 1 to position in figure 2, similar to applicant’s disclosure). 

Regarding claim 23, Wang discloses the removal tool as claimed in claim 16. The removal tool, as disclosed in Wang, is used for a type of workpiece (i.e. a urea pump device) which may include a mounted state, includes a housing, at least one liquid inlet, at least one liquid outlet, and the filter insert; the filter insert includes a first end cap having a first channel opening, a second end cap having a second channel opening, and a filter that extends along a longitudinal axis and is situated between the first end cap and the second end cap as viewed along the longitudinal axis; the first distance is smaller than a first diameter of the first channel opening; and, the second distance is greater than the first diameter of the first channel opening. These limitations are not required for the removal tool structure (refer to 35 U.S.C 112(d) rejection above).
Regarding claim 24, Wang discloses the removal tool as claimed in claim 12. The removal tool, as disclosed in Wang, is used for a type of workpiece (i.e. a urea pump device) which may  include a mounted state that includes a housing, at least one liquid inlet, at least one liquid outlet, and the filter insert. These limitations are not required for the removal tool structure (refer to 35 U.S.C 112(d) rejection above).

Regarding claim 25, Wang discloses the removal tool as claimed in claim 24. The removal tool, as disclosed in Wang, is used for a type of workpiece (i.e. a urea pump device) which may further include the filter insert including a first end cap having a first channel opening, a second end cap having a second channel opening, and a filter that extends along a longitudinal axis and is situated between the first end cap and the second end cap as viewed along the longitudinal axis. These limitations are not required for the removal tool structure (refer to 35 U.S.C 112(d) rejection above).

Regarding claim 26, Wang discloses the removal tool as claimed in claim 25, wherein the removal tool is structured for being: set into an insertion state in which the first hook and the second hook have a first distance from the swivel joint, the first distance being smaller than a first diameter, which is of the first channel opening, and smaller than a second diameter, which is of the second channel opening; and inserted into the filter insert along an inserting direction so that the hooks are fed completely through the second opening and through the first opening. The structure of the removal tool, as disclosed in Wang, is inherently capable of being set into an insertion state however, the recitations in claim 26 do not further limit the actual removal tool structure (refer to 35 U.S.C 112(d) rejection above).

Regarding claim 27, Wang discloses the removal tool as claimed in claim 26, wherein the removal tool is structured such that, after the feeding of the hooks completely through the second opening and through the first openings, the removal tool is settable into a removal state by turning the first and second arms relative to each another about the swivel joint with the first hook and the second hook engaging behind an edge of the first channel opening, thereby causing that the filter insert would be removed from the housing together with the removal tool by a subsequent displacement of the removal tool counter to the inserting direction. The structure of the removal tool, as disclosed in Wang, is inherently capable of being set into a removal state however, the recitations in claim 27 do not further limit the actual removal tool structure (refer to 35 U.S.C 112(d) rejection above).

Claims 12, 14-15, 17-19 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vazquez (US 2014/0327257). 
Regarding claim 12, Vazquez discloses a removal tool for a filter insert of a liquid filter, comprising: 
a first arm (item 30A, figure 1) having a first outer side (item 32A); 
and a second arm (item 30B, figure 1) having a second outer side (item 32B), wherein: 
the first outer side extends along a first axis; the second outer side extends along a second axis (both axes designated in annotated figure 3 below); 
the first arm includes a first hook (item 45A, figure 1), which projects from the first arm essentially transversely to the first axis (figure 4B), the second arm includes a second hook (item 45B, figure 1), which projects from the second arm essentially transversely to the second axis (figure 4B), 
and the first outer side and the second outer side are connected to one another with a swivel joint (item 60, figure 1) having a joint axis (item 63, figure 1).

    PNG
    media_image4.png
    761
    541
    media_image4.png
    Greyscale

Annotated Figure 3. 

Regarding claim 14, as best understood, Vazquez discloses the removal tool as claimed in claim 12. The recitation “wherein the removal tool is manufactured in one piece” is considered to be a product-by-process limitation (refer to 35 U.S.C 112(b) rejection above).  MPEP 2113 states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.” In this instance, the product taught by Vazquez is the same as or makes the product claimed obvious (paragraph 0047), meeting the limitation of the claim. 

Regarding claim 15, Vazquez discloses the removal tool as claimed in claim 12, wherein the swivel joint is configured as a hinge (according to The Free Dictionary, “hinge” is defined as a jointed or flexible device that allows the turning or pivoting of a part; therefore, item 60 allows rotation of first arm 30A relative to second arm 30B to move from an insertion state, as seen in figure 3, to a removal state, as seen in figure 2). 

Regarding claim 17, Vazquez discloses the removal tool as claimed in claim 12, wherein the first arm or the second arm includes at least one stop for the other arm (stop is defined as spring 62, figure 1), so that a turning of the two arms about the swivel joint relative to one another by more than 100 degrees is prevented (spring 62 is defined to bias the arms into the respective positions and prevents it from extending past its limit; paragraph 0037). 

Regarding claim 18, Vazquez discloses the removal tool as claimed in claim 12, wherein the first operating end of the first arm (defined as end near 20A, figure 1) has a channel-like first operating opening (designated in annotated figure 3 above) and the second operating end of the second arm (defined as end near item 20B, figure 1) has a channel-like second operating opening (designated in annotated figure 3 above). 

Regarding claim 19, Vazquez discloses the removal tool as claimed in claim 12, wherein: the first arm, on an end situated opposite the first hook, includes a third hook (item 20A, figure 4B below), which projects from the first arm essentially transversely to the first axis (top portion of third hook 20A extends transversely to first axis, as designated in annotated figure 4B below), 
the second arm, on an end situated opposite the second hook, includes a fourth hook (item 20B, figure 4B), which projects from the second arm essentially transversely to the second axis (top portion of fourth hook 20B extends transversely to second axis, as designated in annotated figure 4B below); and, 
the third hook has a greater length than the first hook, as viewed transversely to the first axis (the length of third hook 20A extends out a greater length than first hook 45A, seen in figure 4B below). 

    PNG
    media_image5.png
    513
    493
    media_image5.png
    Greyscale

Annotated Figure 4B. 

Regarding claim 24, Vazquez discloses the removal tool as claimed in claim 12. The removal tool, as disclosed in Vazquez, is used for a type of workpiece (i.e. a swimming pool skimmer basket for cleaning) which may  include a mounted state that includes a housing, at least one liquid inlet, at least one liquid outlet, and the filter insert. These limitations are not required for the removal tool structure (refer to 35 U.S.C 112(d) rejection above).

Regarding claim 25, Vazquez discloses the removal tool as claimed in claim 24. The removal tool, as disclosed in Vazquez, is used for a type of workpiece (i.e. a swimming pool skimmer basket for cleaning) which may further include the filter insert including a first end cap having a first channel opening, a second end cap having a second channel opening, and a filter that extends along a longitudinal axis and is situated between the first end cap and the second end cap as viewed along the longitudinal axis. These limitations are not required for the removal tool structure (refer to 35 U.S.C 112(d) rejection above).

Regarding claim 26, Vazquez discloses the removal tool as claimed in claim 25, wherein the removal tool is structured for being: set into an insertion state in which the first hook and the second hook have a first distance from the swivel joint, the first distance being smaller than a first diameter, which is of the first channel opening, and smaller than a second diameter, which is of the second channel opening; and inserted into the filter insert along an inserting direction so that the hooks are fed completely through the second opening and through the first opening. The structure of the removal tool, as disclosed in Vazquez, is inherently capable of being set into an insertion state however, the recitations in claim 26 do not further limit the actual removal tool structure (refer to 35 U.S.C 112(d) rejection above).

Regarding claim 27, Vazquez discloses the removal tool as claimed in claim 26, wherein the removal tool is structured such that, after the feeding of the hooks completely through the second opening and through the first openings, the removal tool is settable into a removal state by turning the first and second arms relative to each another about the swivel joint with the first hook and the second hook engaging behind an edge of the first channel opening, thereby causing that the filter insert would be removed from the housing together with the removal tool by a subsequent displacement of the removal tool counter to the inserting direction. The structure of the removal tool, as disclosed in Vazquez, is inherently capable of being set into a removal state however, the recitations in claim 27 do not further limit the actual removal tool structure (refer to 35 U.S.C 112(d) rejection above).

Allowable Subject Matter
Claims 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, the closest prior art of record, Wang (CN 205290814), discloses the removal tool as claimed in claim 16. However, Wang, alone or in combination, does not teach, suggest, or make obvious wherein a securing element is situated on the first arm, wherein a mating element complementary to the securing element is situated on the second arm, and wherein in the removal state, the securing element is coupled to the mating element, as required by the claim, in combination with the additional elements of the claim. 
Claim 21 is objected to since it is dependent on claim 20 (which is indicated to include allowable subject matter). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bigham (US Patent No. 6,176,469) disclose an engaging tool including a first and second L-shaped member that are hingedly attached together and further include a first and second plate attached to the first ends of the first and second L-shaped members.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        September 1, 2022